Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 05/12/2021.
Allowable Subject Matter
3. Claim 11 is allowed. 
4. Claims 12-21 are allowed as being dependent on the independent claim.
5. Applicant’s arguments and claim amendments filed with the office on 05/12/2021 in response to the final rejection dated 03/12/2021 were fully considered and found to be persuasive.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Jiang et al (CN 105158542 A) teaches, a metal thermoelectric potential detection instrument comprising a measuring device and a control device which controls the measuring device. The measuring device comprises a box body with a work board, a fixing device which fixes metal to be detected on the work board, a first probe component which can be movably arranged in the box body along an X-axis direction and a Z-axis direction, a second probe component which can be movably arranged in the box body along the Z-axis direction, an X driving mechanism which is used for driving the first probe component to move in the X-axis direction, and a first Z driving mechanism and a second Z driving mechanism which are respectively used for driving the first probe component and the second probe component to move in the Z-axis direction. The X-axis and the Z-axis are mutually perpendicular, and the Z-axis is perpendicular to the work board. The metal thermoelectric potential detection instrument is convenient to carry and can measure 
Hollman (US 2003/0042921 Al) teaches, A method and system for probing with electrical test signals on an integrated circuit specimen using a scanning electron microscope (SEM) positioned for observing a surface of the specimen exposing electrically conductive terminals on the specimen. A carrier is provided for supporting the specimen in relation to the scanning electron microscope while a controller acquires an image identifying conductive path indicia of the surface of the specimen from the scanning electron microscope. A motorized manipulator remotely controlled by the controller manipulates a plurality of probes positionable on the surface of the specimen for conveying and acquiring electrical test signals inside a vacuum chamber which houses at least a portion of the scanning electron microscope, the carrier, the motorized manipulator and the plurality of probes for analyzing the specimen in a vacuum.
However, Jiang et al and Hollman either individually or in combination fail to teach “a linear motor for driving the probe to move and load on the surface of the sample to be tested: the collection and control unit is electrically connected to the linear motor, and is further configured to transmit a first control signal for controlling a moving distance and a loading force of the linear motor; the collection and control unit controls a pressure of the probe on the sample to be tested by adjusting a current of the linear motor”. 
The cited prior art does not teach or suggest “A portable thermoelectric potential detector, comprising a test fixture for fixing a sample to be tested, a probe assembly unit for detecting the sample to be tested, a collection and control unit for controlling detecting of the probe assembly and collecting a voltage signal of the probe assembly, and a probe cooling unit 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858  

/Jermele M Hollington/
Primary Examiner, Art Unit 2858